—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Rockland County (Sherwood, J.), dated April 21, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The evidence presented by the plaintiff, after the defendant made out a prima facie case for summary judgment, raised triable issues of fact as to whether the defendant had actual or constructive notice of the inadequate lighting condition alleged by the plaintiff and whether that condition was a proximate cause of her injuries (see, Zuckerman v City of New York, 49 NY2d 557; Quinlan v Cecchini, 41 NY2d 686; Nunez v Recreation Rooms & Settlement, 229 AD2d 359). Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.